Citation Nr: 1632872	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  03-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 12, 2002, for the assignment of a 20 percent evaluation for arthritis of the lumbar spine with degenerative disc disease, to include whether clear and unmistakable error (CUE) existed in the March 2014 rating determination assigning the effective date of November 12, 2002.

3.  Entitlement to an effective date earlier than November 12, 2002, for the assignment of a 20 percent disability evaluation for radiculopathy of the right lower extremity, to include whether CUE existed in the March 2014 rating determination assigning the effective date of November 12, 2002.


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law
ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 1945. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from May 2002, September 2012, and March 2014 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Des Moines, Iowa. 

In May 2002, the RO denied service connection for hypertension.  

In October 2007, September 2009, May 2011, and March 2012, the Board remanded the issue of entitlement to service connection for hypertension for additional action by the RO.

In the September 2012 rating determination, the RO granted service connection for arthritis of the lumbar spine and assigned a 20 percent disability evaluation effective August 26, 2002.  The RO also granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent disability evaluation with an effective date of August 26, 2002.  A notice of disagreement with the assigned disability evaluations was received in December 2012.

In December 2012, the Board denied service connection for hypertension.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  

In a March 2014 rating determination, the RO found clear and unmistakable error in the effective date assigned for the radiculopathy of the right lower extremity and the assigned disability evaluation.  The RO increased the disability evaluation from 10 to 20 percent and assigned an effective date of November 12, 2002.  The RO also found that there was clear and unmistakable error in the effective date for service connection for arthritis of the lumbar spine with degenerative disc disease and assigned an effective date of November 12, 2002. 

In April 2014, the Veteran, through his attorney, filed a notice of disagreement with the 20 percent disability evaluation for the left lower extremity radiculopathy and also with the newly assigned effective dates of November 12, 2002, for the 20 percent disability evaluations for arthritis of the lumbar spine and right lower extremity radiculopathy. 

In January 2015, the issue of entitlement to service connection for hypertension was the subject of a Joint Motion for Remand (JMR) by the parties to the appeal before the Court.  The Court granted the motion and remanded the issue to the Board for action consistent with the JMR.  

In February 2015, the Board granted an initial 40 percent disability evaluation for arthritis of the lumbar spine with degenerative disc disease and denied an initial disability evaluation in excess of 20 percent for radiculopathy of the right and left lower extremities.  Although the Veteran has been granted a 40 percent rating for his lumbar spine effective November 12, 2002, the Board will continue to characterize the issue as it was at the time of the March 2014 rating decision (20 percent as opposed to the retroactive grant of 40 percent).  The Board remanded the issues of entitlement to an effective date earlier than November 12, 2002, for the grants of service connection and the assignments of 20 percent disability evaluations for arthritis of the lumbar spine and right lower extremity radiculopathy, to include whether CUE exists in the March 2014 rating determination assigning the effective dates of service connection and the 20 percent disability evaluations for the issuance of a statement of the case.  A statement of the case was issued to the Veteran in February 2016, and the Veteran submitted a timely substantive appeal.  

In August 2015, the Board remanded the issue of entitlement to service connection for hypertension for development of the record.  

All issues have been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  Hypertension was not manifest in service and is unrelated to service; hypertension was not caused or aggravated by a service-connected disease or injury.

2.  On November 12, 2002, the Veteran submitted a claim of entitlement to a spine disability; service connection was ultimately granted in a September 2012 rating decision, which assigned a 20 percent evaluation for arthritis of the spine and a 10 percent evaluation for radiculopathy of the right lower extremity, effective August 26, 2002; the Veteran submitted a notice of disagreement regarding the evaluations assigned in November 2012.

3.  In a March 2014 rating decision, the RO increased the evaluation for radiculopathy of the right leg to 20 percent; the RO also found CUE in the assignment of the August 26, 2002 effective date for the grant of service connection for arthritis of the lumbar spine and radiculopathy of the right leg; an effective date of November 12, 2002 was assigned.

4.  The March 2014 rating decision is not final.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated; hypertension is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an effective date prior to November 12, 2002, for the assignment of a 20 percent evaluation for arthritis of the lumbar spine with degenerative disc disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).
3.  The criteria for an effective date prior to November 12, 2002, for the assignment of a 20 percent evaluation for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

4.  Because the March 2014 rating decision is not final, the motion based on clear and unmistakable error must be dismissed without prejudice to refiling.  38 C.F.R. 
§ 3.105(a) (2015); Simmons v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A November 2002 letter advised the Veteran of the evidence necessary to establish service connection on a secondary basis for his claim for hypertension.  He was instructed as to the allocation of duties between himself and VA.

An October 2007 letter discussed the evidence necessary to establish service connection on a direct and secondary basis with regard to the claims for hypertension and a lumbar spine disability.  This letter also included information regarding the manner in which VA determines disability ratings and effective dates.  The Veteran was advised of the allocation of duties between himself and VA.  Subsequent correspondence advised the Veteran of the status of his claims.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  
With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  With regard to the claim for hypertension, the Board finds that the most recent 2015 VA examination was adequate in that it was performed by a medical professional who reviewed the Veteran's history, reviewed the information provided by the Veteran with regard to a possible association between PTSD and hypertension, conducted a complete examination, and provided an opinion supported by adequate rationale.  Although the examiner indicated that he could not provide an opinion as to whether the Veteran's service-connected PTSD aggravated his hypertension, he provided a clear reason with rationale to support this conclusion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that a VA examination is not inadequate merely because the medical examiner is unable to reach a conclusion without resorting to speculation, provided that the examiner explains the reasons why an opinion would require speculation).

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for Hypertension

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Cardiovascular renal disease, to include hypertension, may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, abnormal finding, or complaint indicating hypertension.  The Veteran's blood pressure was normal on separation physical examination.

In July 1999, during a mental health evaluation, the Veteran reported only peptic ulcer disease when queried regarding his medical history.  

The Veteran was seen at a VA facility in September 2000.  The provider noted that he was a new patient.  The Veteran reported a medical history including hypertension.  

In October 2000, the Veteran requested service connection for hypertension as secondary to his PTSD.

A November 2000 letter from a physician at Clarinda Regional Health Center indicates that the Veteran had new onset hypertension.

During a March 2001 primary care clinic visit, the Veteran related that his private physician had made multiple medication adjustments due to his uncontrolled hypertension.  He was unable to identify the medications he was using.  

The Veteran was seen in a VA primary care clinic in August 2002.  The provider noted that the Veteran had experienced a myocardial infarction approximately three weeks previously.  He reported that ablation "fixed" the problem.  

In July 2009, the Veteran submitted an article that discussed the effect of PTSD on physical health.  

On VA examination in September 2015, the Veteran's history was reviewed.  The diagnosis was hypertension.  The examiner noted that it was a longstanding disability, but that there were no associated symptoms.  He noted that the Veteran was unable to state the date of his diagnosis.  He concluded that hypertension was not due to PTSD, noting that PTSD did not specifically cause hypertension.  

He explained that there was no well-founded or well-grounded medical literature that supported hypertension being specifically caused by PTSD.  He pointed out that there had been numerous suggestions and links, but no formal causation between PTSD specifically causing hypertension.  He noted that links, associations, and suggestions did not constitute causation, and that the literature provided by the Veteran did not establish causation, but merely suggested links and associations.  
He noted that the scientific method was a body of techniques for investigating phenomena, acquiring new knowledge, or correcting and integrating previous knowledge.  He indicated that, to be termed scientific, a method of inquiry must be based on empirical and measurable evidence subject to specific principles of reasoning.  He noted that the chief characteristic which distinguished the scientific method from other methods of acquiring knowledge was that scientists sought to allow reality to speak for itself, discuss supporting a theory when a theory's predictions were confirmed, and challenging a theory when its predictions proved false.   

He acknowledged that although procedures vary from one field of inquiry to another, identifiable features distinguished scientific inquiry from other methods of obtaining knowledge.  He stated that scientific researchers proposed hypotheses as explanations of phenomena, and design experimental studies to test these  hypotheses via predictions which could be derived from them.  He noted that those steps must be repeatable to guard against mistake or confusion in any particular experimenter.  He stated that theories that encompassed wider domains of inquiry might bind many independently derived hypotheses together in a coherent, supportive structure, and that theories, in turn, might help form new hypotheses or place groups of hypotheses into context.

With respect to whether PTSD aggravated the Veteran's hypertension, he stated that it could not be determined.  He noted that the Veteran had a host of complex medical comorbidities, many of which could affect blood pressure.  He further indicated that there was no definitive or quantitative method to determine any blood pressure worsening over time from mental health disease, as such methods did not exist.  He stated that there was no manner in which to determine a true aggravation beyond normal progression, as the limits of medical science concerning that issue had been reached.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension.  With respect to direct service connection, there is a lack of evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, hypertension was not present during service, and the first complaints referable to hypertension date to many years following service.  Thus, continuity is not shown.  

For the purpose of secondary service connection, the Board observes that PTSD is subject to service connection.  However, the Veteran has neither produced nor identified competent evidence establishing that his service-connected PTSD either caused or aggravated the claimed hypertension.  On the other hand, the September 2015 VA examiner concluded that hypertension was not caused or aggravated by the service-connected PTSD.  As discussed, the VA examiner considered the Veteran's documented history, the literature provided by the Veteran, and other literature, and ultimately concluded that the current hypertension is not related to the service-connected PTSD.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, reviewed the literature, and provided an opinion fully supported by adequate rationale.

To the extent that the Veteran contends that his hypertension was caused or aggravated by PTSD, he is not competent to opine to such as he is not shown to have the necessary still or qualifications to do so.  

The grant of service connection requires competent evidence to relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has hypertension, it does not contain persuasive evidence which relates this claimed disability to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Effective Dates

Section 5110(a), title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

For a claim for increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claims in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  An informal claim must be written and it must identify the benefit being sought.  

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  The United States Court of Appeals for the Federal Circuit  has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.  However, the case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

On November 11, 2002, the Veteran submitted an informal claim of entitlement to service connection.  Among the disabilities listed was degenerative disease of the spine.  

Ultimately, service connection was granted in a September 2012 rating decision.  The RO assigned a 20 percent evaluation for arthritis of the spine and a 10 percent evaluation for radiculopathy of the right lower extremity, and established an effective date of August 26, 2002.  

In March 2014, the RO issued a rating decision which, in pertinent part, increased the evaluation of right leg radiculopathy to 20 percent and concluded that there was CUE in the September 2012 rating decision to the extent that it assigned an effective date of August 26, 2002 for the award of service connection for the lumbar spine and right lower extremity disabilities.  It noted that the September 2012 rating decision had identified the date of claim for these disabilities as August 26, 2002, when in fact the claim for a low back disability was not received until November 12, 2002.  (The Board notes that an informal claim was in fact received on August 27, 2002; however, this claim did not include service connection for a back disability or a right lower extremity disability.)

The Board notes that with respect to the claim for an earlier effective date, neither the Veteran nor his attorney has specified any basis on which an earlier effective date might be based.  Unfortunately, the pertinent and undisputed facts in this case are that a claim of entitlement to service connection for a back disability was received on November 12, 2002.  Prior to that date, there are no documents that can be construed as a claim, informal claim or intent to file a claim of entitlement to service connection for a low back disability or a right lower extremity disability.  

In sum, there is no indication of a claim, informal claim, or intent to file a claim of entitlement to service connection for a low back disability, or for a right lower extremity disability, prior to November 2002.  Under the law, the earliest effective date and the appropriate effective date for the grant of service connection in this case is November 12, 2002, the date of receipt of the Veteran's claim for service connection. 

CUE in March 2014 Rating Decision

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

The Veteran seeks revision of the March 2014 rating decision on the basis of CUE.    However, that decision is not final as this rating is currently on appeal for the issue of entitlement to an earlier effective date, discussed above.  The Veteran appealed the March 2014 by filing an April 2014 notice of disagreement, a February 2016 statement of the case was issued, and the Veteran submitted a timely substantive appeal in March 2016.  As the decision is not final, there cannot be a valid claim for CUE.  Accordingly, the appeal is dismissed. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an effective date earlier than November 12, 2002, for the assignment of a 20 percent evaluation for arthritis of the lumbar spine with degenerative disc disease is denied.

Entitlement to an effective date earlier than November 12, 2002, for the assignment of a 20 percent disability evaluation for radiculopathy of the right lower extremity is denied.

The motion to revise the March 2014 rating decision on the basis of CUE is dismissed.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


